Order modified, without costs, in accordance with the following memorandum and, as so modified, affirmed: We agree with the dissenters at the Appellate Division that there was insufficient evidence to support a determination that respondents McInerney, Delloso and Sedano were “not in sympathy with the principles of [the Republican] party” (Election Law, § 332, subd. 2). The proof that they were aided in their candidacies by members and leaders of the Conservative Party in the circulation of their petitions and otherwise falls far short of establishing petitioners’ claim. The order should be modified by reversing as to said respondents and dismissing the petition as to them.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.